ORDER
PER CURIAM.
George W. Mosher, Jr., (“Movant”), appeals the order denying his Rule 24.035 motion for post-conviction relief without a hearing. Movant asserts his counsel was ineffective because he failed to present Movant’s medical records to prove his emotional status or his social security records to prove his financial status to the sentencing court.
We have reviewed the parties’ briefs and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.085(k). An extended opinion would have no precedential value. However, we have provided the parties with a memorandum, for their use only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).